 
 
I 
111th CONGRESS
1st Session
H. R. 1589 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Ms. Linda T. Sánchez of California (for herself, Mr. Ehlers, Mrs. Capps, Mr. Cohen, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hare, Mr. Hastings of Florida, Mr. Hinojosa, Mr. Holt, Mr. Honda, Ms. Lee of California, Mr. Meeks of New York, Mrs. Napolitano, Mr. Reyes, Mr. Sires, Ms. Sutton, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Safe and Drug-Free Schools and Communities Act to authorize the use of grant funds for gang prevention, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bullying and Gang Reduction for Improved Education Act. 
2.Amendments to Safe and Drug-Free Schools and Communities Act 
(a)FindingsThe Safe and Drug-Free Communities Act (part A of title IV of the Elementary and Secondary Education Act of 1965) is amended by inserting after section 4001 (20 U.S.C. 7101) the following: 
 
4001A.FindingsCongress finds the following: 
(1)Bullying among children is aggressive behavior that is intentional, involves an imbalance of social or physical power or strength, and is typically repeated over time. 
(2)A child who is being bullied or harassed often has a hard time defending himself or herself. 
(3)Bullying can take many forms, including hitting or punching; teasing or name-calling; intimidation through gestures or social exclusion; and sending insulting, threatening, or offensive messages via Internet sites, e-mail, instant messaging, SMS, telephone, or any other electronic messaging system. 
(4)There is no single cause of bullying among children; rather, individual, familial, peer, school, and community factors may place a child or youth at risk of bullying his or her peers. 
(5)A majority of parents, students, and educators report that bullying and harassment are issues of major concern. 
(6)Research indicates that children and youth with disabilities or special needs and children and youth who are lesbian, gay, bisexual, or trans-gender, or who are perceived to be so, face a higher risk of being bullied than other children. 
(7)Children and youth who are overweight or obese are at increased risk for bullying by peers. Weight-based teasing is consistently associated with high depressive symptoms, thinking about or attempting suicide, and the development of binge eating and bulimia nervosa later in life. As young as the third grade, girls who experience harassment report lower self-esteem and satisfaction with their weight and shape. 
(8)The degree to which a child is teased is positively related to weight concerns, loneliness, lower confidence in physical appearance, and higher preference for isolative activities which are associated with decreased levels of physical activity among overweight youth. 
(9)Research indicates that adolescents in unsafe neighborhoods engage in less physical activity than their peers; and that physical activity programs can improve health, reduce obesity, and have positive effects on academic achievement. 
(10)Children and youth who are bullied are more likely than other children to be depressed, lonely, or anxious; have low self-esteem; be absent from school; suffer from headaches; complain of stomach aches; have problems sleeping; experience fatigue and poor appetite; and think about suicide. 
(11)Bullying can be a sign of other serious antisocial behavior or violent behavior or both. 
(12)Children and youth who frequently bully their peers are more likely than their peers to get into frequent fights, be injured in a fight, vandalize or steal property, drink alcohol, smoke, be truant from school, drop out of school, and carry a weapon. 
(13)A study by the Department of Education indicates harassment and bullying have been linked to 75 percent of school shooting incidents, including the fatal shootings at Columbine High School in Colorado and Santana High School in California. 
(14)Gang involvement and exposure to peer violence greatly increases a youth’s likelihood of engaging in violent behavior. 
(15)Youth who have been involved in gang activity and violent behavior have a significantly greater chance of continuing to be involved in criminal behavior as adults. 
(16)Ninety-one percent of students who are not involved with gangs report that they expect to complete high school, yet only seventy-five percent of gang-involved youths expect to finish high school. 
(17)Children from areas with significant gang influence or activity struggle with strategies to maintain their safety and report weighing the benefits and costs of avoiding gangs or engaging with them. 
(18)Repeated exposure to violence is a cause of childhood trauma, depression, anxiety, post-traumatic stress, aggression, violence, and other serious behavioral problems. 
(19)Bullying, harassment, and gang-related activity have serious safety consequences for schools and the students who attend them: thirty-nine percent of middle schoolers and thirty-six percent of high schoolers say they don’t feel safe at school. 
(20)The stresses of being bullied, harassed, or involved with a gang can interfere with a student’s engagement in school and can negatively impact student learning. 
(21)Research indicates that bullying at school can be significantly reduced through comprehensive, school-wide programs designed to change norms for behavior. 
(22)Evaluations of school-based gang prevention and education programs show that they can reduce delinquency and gang activity and increase commitment to peers and law enforcement.. 
(b)PurposeSection 4002 (20 U.S.C. 7102) of that Act is amended— 
(1)in the matter preceding paragraph (1)— 
(A)by striking violence and inserting violence, bullying, harassment, and gangs; and 
(B)by inserting after supports student academic achievement the following: and facilitates healthy, physically active lifestyles; 
(2)in paragraph (1) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(3)in paragraph (2) by striking drug and violence prevention both places such term appears and inserting drug, violence, bullying, and gang prevention; and 
(4)in paragraph (4)— 
(A)by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(B)by striking drug use and violence and inserting drug use, violence, bullying, and gangs. 
(c)Reservation of State funds for safe and drug-free schoolsSection 4112 of that Act (20 U.S.C. 7112) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), in the matter preceding subparagraph (A), by striking drug use and violence and inserting drug use, violence, bullying, and gangs; 
(B)in paragraph (3) by striking drug and violence prevention both places such term appears and inserting drug, violence, bullying, and gang prevention; and 
(C)in paragraph (5)— 
(i)in the matter preceding subparagraph (A) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(ii)in subparagraph (A) by striking violence and inserting violence, bullying, and gangs; and 
(iii)in each of subparagraphs (B) and (C) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(2)in subsection (c)— 
(A)in paragraph (2)(D)— 
(i)in each of clauses (i) and (iii) by striking drug and violence prevention inserting drug, violence, bullying, and gang prevention; and 
(ii)in clause (ii) by striking violence that is associated and inserting violence, bullying, and gangs that are associated; and 
(B)in paragraph (3)(B)— 
(i)in clause (ii) by striking violence and drug-related and inserting violence, bullying, gang, and drug-related; and 
(ii)in clause (iv) by striking drug use and violence and inserting drug use, violence, and gangs. 
(d)State applicationSection 4113 of that Act (20 U.S.C. 7113) is amended in subsection (a)— 
(1)in each of paragraphs (4) and (5) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(2)in paragraph (9)— 
(A)in the matter preceding subparagraph (A) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(B)in subparagraph (A) by striking the term drug use and violence and inserting drug use, violence, and gangs; 
(3)in paragraph (10) by striking drug and violence prevention both places such term appears and inserting drug, violence, bullying, and gang prevention; and 
(4)in paragraph (14) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention. 
(e)Local educational agency programSection 4114 of that Act (20 U.S.C. 7114) is amended— 
(1)in subsection (a)(1), in the matter preceding subparagraph (A), by striking drug and violence prevention and inserting drug, violence, bullying, harassment, and gang prevention; 
(2)in subsection (c)(1)(A) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(3)in subsection (d)— 
(A)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), and in subparagraph (A), by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(ii)in subparagraph (B), in the matter preceding clause (i), and in clause (i), by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(iii)in subparagraph (D), by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(B)in paragraph (6)— 
(i)by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(ii)by striking acts of violence and inserting acts of violence, bullying, and gangs. 
(f)Authorized activitiesSection 4115 of that Act (20 U.S.C. 7115) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (A)— 
(I)by striking violence and illegal drug use both places such term appears and inserting violence, bullying, gangs, and illegal drug use; and 
(II)by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(ii)in subparagraph (C) by striking violence and illegal drug use and inserting violence, bullying, gangs, and illegal drug use; and 
(B)in paragraph (2)(A) by striking violence and illegal drug use and inserting violence, bullying, gangs, and illegal drug use; 
(2)in subsection (b)— 
(A)in paragraph (1)(C)— 
(i)in clause (i) by striking violence and inserting violence, bullying, and gangs; and 
(ii)in clause (ii) by striking drug use and violence and inserting drug use, violence, bullying, and gangs; and 
(B)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)in clause (i) by striking violence and inserting violence and gangs; 
(II)in clause (vi) by striking and at the end; 
(III)in clause (vii) by striking the period at the end and inserting a semicolon; and 
(IV)by adding at the end the following: 
 
(viii)teach students the appropriate steps to take to address bullying when it happens to themselves or others; and 
(ix)promote safe passage to and from schools on foot and by bicycle.; 
(ii)in subparagraph (B)— 
(I)by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(II)by striking violence and illegal use of drugs both places such term appears and inserting violence, bullying, gangs, and illegal use of drugs; 
(iii)in each of subparagraphs (C) and (D) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(iv)in subparagraph (E)— 
(I)in the matter preceding clause (i) by striking Drug and violence prevention and inserting Drug, violence, bullying, and gang prevention; 
(II)in clause (i) by striking violence and illegal drug use and inserting violence, bullying, gangs, and illegal drug use; 
(III)in clause (v) by inserting and programs embodied by the safe routes to school program under section 1404 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 402 note; 119 Stat. 1228) before the period at the end; 
(IV)in clause (vi) by striking drug and violence prevention each place such term appears and inserting drug, violence, bullying, and gang prevention; 
(V)in clause (vii)— 
(aa)by striking illegal drug use and violence and inserting violence, gangs, and illegal drug use; and 
(bb)by striking violence and illegal drug use and inserting violence, gangs, and illegal drug use; 
(VI)in clause (ix) by striking violent or drug abusing students and inserting violent, bullying, gang-affiliated, or drug abusing students; 
(VII)in clause (x) by striking violent behavior and illegal use of drugs and inserting violent behavior, bullying, gang affiliation, and illegal use of drugs; 
(VIII)in clause (xi) by striking violence and illegal drug use and inserting violence, gangs, and illegal drug use; 
(IX)in clause (xii) by striking Drug and violence prevention and inserting Drug, violence, bullying, and gang prevention; 
(X)in clause (xiii)— 
(aa)by striking violence prevention and education programs and inserting violence, bullying, and gang prevention and education programs; and 
(bb)by striking resolve conflicts without violence and inserting resolve conflicts without violence, bullying, or gangs; 
(XI)in clause (xv) by striking major accident, or a drug-related incident and inserting major accident, bullying incident, gang-related incident, or drug-related incident; 
(XII)in clause (xvii) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(XIII)in clause (xviii) by striking safety hotline and inserting safety, bullying prevention, and gang prevention hotline; 
(XIV)in clause (xxii) by striking the period at the end and inserting or live in chronically violent neighborhoods.; and  
(XV)by adding at the end the following: 
 
(xxiii)Programs that address the causes and consequences of bullying and harassment and that train teachers, administrators, counselors, school psychologists and other qualified psychologists, school social workers, para-professionals, and other school employees including bus drivers regarding strategies to prevent bullying and harassment and to effectively intervene when such incidents occur. 
(xxiv)School- and community-wide threat assessment programs.; and 
(3)in subsection (d) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention. 
(g)ReportingSection 4116 of that Act (20 U.S.C. 7116) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (B) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(ii)in subparagraph (C) by striking violence and drug prevention and inserting drug, violence, bullying, and gang prevention; and 
(B)in paragraph (2)(B) by striking drug use and violence and inserting drug use, violence, and gangs; and 
(2)in subsection (b)(1) by striking violence and drug prevention and inserting drug, violence, bullying, and gang prevention. 
(h)Federal activitiesSection 4121 of that Act (20 U.S.C. 7131) is amended in subsection (a)— 
(1)in the matter preceding paragraph (1) by striking illegal use of drugs and violence and inserting violence, bullying, gang activity, and illegal drug use; 
(2)in paragraph (1) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(3)in paragraph (2), in the matter preceding subparagraph (A) and in subparagraph (A), by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; 
(4)in paragraph (4) by striking violence prevention and education and inserting violence, bullying, and gang prevention and education; 
(5)in paragraph (5) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(6)in each of paragraphs (6) and (8) by striking drug and violence problems and inserting drug, violence, bullying, and gang problems. 
(i)Impact evaluationSection 4122 of that Act (20 U.S.C. 7132) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1) by striking violence and illegal drug use and inserting violence, bullying, gangs, and illegal drug use; and 
(B)in paragraph (2) by striking and school violence and inserting school violence, gang activity,; 
(2)in subsection (b) by striking illegal drug use and violence and inserting violence, gangs, and illegal drug use; and 
(3)in subsection (c) by striking drug use and violence and inserting drug use, violence, bullying, and gangs. 
(j)Safe and drug-free schools and communities advisory committeeSection 4124 of that Act (20 U.S.C. 7134) is amended— 
(1)in subsection (a), in each of paragraphs (1)(B) and (3), by striking substance abuse and violence prevention and inserting violence, bullying, gang, and substance abuse prevention; and 
(2)in subsection (b)(4)(A)(i) by striking substance abuse and violence problem and inserting violence, bullying, gang, and substance abuse problem. 
(k)School security technology and resource centerSection 4127 of that Act (20 U.S.C. 7137) is amended in subsection (c) by striking school violence research and inserting school violence, bullying, harassment, and gang research. 
(l)National center for school and youth safetySection 4128 of that Act (20 U.S.C. 7138) is amended in subsection (b)— 
(1)in paragraph (2) by striking such as substance abuse and inserting such as bullying, substance abuse; and 
(2)in paragraph (4) by striking school violence prevention and inserting school violence, bullying, harassment, and gang prevention. 
(m)Mentoring programsSection 4130 of that Act (20 U.S.C. 7140) is amended— 
(1)in subsection (a)(2)(B)— 
(A)by redesignating clauses (ii) and (iii) as (iii) and (iv), respectively; and 
(B)by inserting after clause (i) the following: 
 
(ii)a park and recreation agency of a unit of local government;; and 
(2)in subsection (b)— 
(A)in paragraph (1)(B)— 
(i)in clause (iv) by striking violence, use of dangerous weapons and inserting violence, bullying, harassment, gangs, use of dangerous weapons; and 
(ii)by inserting after clause (vi) the following: 
 
(vii)Encourage participation in regular physical activity and developments of habits that promote life-long physical fitness.. 
(B)in paragraph (5)(B)(i) by striking schools with violence problems and inserting schools with violence, bullying, or gang problems. 
(n)DefinitionsSection 4151 of that Act (20 U.S.C. 7161) is amended— 
(1)in paragraph (3)— 
(A)in the heading by striking Drug and violence prevention and inserting Drug, violence, bullying, and gang prevention; 
(B)in the matter preceding subparagraph (A) by striking drug and violence prevention and inserting drug, violence, bullying, and gang prevention; and 
(C)in subparagraph (B) by striking with respect to violence and inserting with respect to violence, bullying, and gangs; and 
(2)in each of paragraphs (6) and (7) by striking violent behavior and inserting violent or gang behavior. 
(o)Message and materialsSection 4152 of that Act (20 U.S.C. 7162) is amended in subsection (a)— 
(1)by striking Drug and violence prevention and inserting Drug, violence, bullying, harassment, and gang prevention; and 
(2)by striking acts of violence and inserting acts of violence, bullying, harassment, and gangs. 
 
